479 Pa. 455 (1978)
388 A.2d 743
BOARD OF JUDGES, COURT OF COMMON PLEAS OF BUCKS COUNTY, SEVENTH JUDICIAL DISTRICT of Pennsylvania, by its President Judge, Lawrence A. Monroe, Appellant,
v.
BUCKS COUNTY COMMISSIONERS, George M. Metzger, Chairman, et al., Pennsylvania Labor Relations Board, American Federation of States, County and Municipal Employees, District Council 88, AFL-CIO, and Pennsylvania, Social Services Union, Local 668, AFL-CIO.
Supreme Court of Pennsylvania.
Argued October 18, 1977.
Decided July 14, 1978.
*456 Robert M. Crooks, Morrisville, for appellants at No. 368.
James F. Wildeman, James L. Crawford, Harrisburg, for Pennsylvania Labor Relations Bd.
Richard Kirschner, Philadelphia, for intervenor, AFLCIO.
Marvin Comisky, Alan C. Gershenson, Kenneth F. Kahn, Andrea B. Wapner, Philadelphia, Jonathan Vipond, III, Harrisburg, for Admn. Office of Pa. Courts.
Morton Meyers, Johnstown, for Judges of Cambria County.
Charles N. Sweet, Morrisville, for County of Bucks.
Stephen A. Sheller, Philadelphia, for Pa. Social Services Union.
Robert Kane, Atty. Gen., for Dept. of Justice.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and PACKEL, JJ.

OPINION OF THE COURT
ROBERTS, Justice.
In this appeal, we conclude that commissioners of Bucks County, a county of the third class, are the managerial representatives in proceedings under Act 195 involving court personnel of Bucks County and nothing in the record demonstrates an unconstitutional infringement upon the independence of the judiciary. Act of June 29, 1976, P.L. 460, § 1, amending Act of August 9, 1955, P.L. 323, § 1620, 16 P.S. § 1620 (1956 and Supp. 1977); Ellenbogen v. County of Allegheny, 479 Pa. 429, 388 A.2d 730 (1978); Sweet v. Pennsylvania Labor Relations Board, 479 Pa. 449, 388 A.2d 740 (1978) (Sweet II).
Accordingly, the order of the Commonwealth Court is vacated and the case is remanded to the Pennsylvania Labor Relations Board for proceedings consistent with this opinion.
PACKEL, J., did not participate in the decision of this case.
*457 MANDERINO, J., joins and files a concurring opinion.
NIX, J., concurs in the result.
MANDERINO, Justice, concurring.
I join in the opinion of Mr. Justice Roberts and incorporate herein my concurring opinion in Ellenbogen v. County of Allegheny, 479 Pa. 429, 388 A.2d 730 (1978).